Opinion of the Court
Quinn, Judge:
We granted review to determine whether the accused’s unauthorized possession of Lysergic Acid Diethyl- • amide (LSD) in violation of a general regulation, and wrongful possession of marihuana on the same occasion were separate for the purposes of punishment. For the reasons set out in United States v Meyer, 21 USCMA 310, 45 CMR 84, decided this date, we conclude that the offenses are separately punishable. Accordingly, we affirm the decision of the United States Army Court of Military Review.
Judge Duncan concurs.